UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6242


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RUFUS HOUSER, a/k/a Pookie,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:95-cr-00012-JPB-3)


Submitted:   June 18, 2013                  Decided:   June 28, 2013


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rufus Houser, Appellant Pro Se.      Paul Thomas Camilletti,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Rufus     Houser   appeals    the   district   court’s   order

denying relief on his 18 U.S.C. § 3582(c)(2) (2006) motion for

reduction in sentence.       We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.        United States v. Houser, No. 3:95-cr-

00012-JPB-3 (N.D. W. Va. Jan. 25, 2013).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                               AFFIRMED




                                    2